Exhibit 10.3
The Medicines Company
requests that the marked portions of the agreement be granted confidential
treatment under
Rule 24b-2 of the Securities Exchange Act of 1934.
AMENDMENT NO. 1 TO
AMENDED AND RESTATED DISTRIBUTION AGREEMENT
     This is Amendment No. 1 (this “Amendment”) to the Amended and Restated
Distribution Agreement, effective as of February 28, 2007, between The Medicines
Company, a Delaware corporation with offices at 8 Campus Drive, Parsippany, NJ
07054 (“TMC”), and Integrated Commercialization Solutions, Inc., a California
corporation with offices at 3101 Gaylord Parkway, Frisco, TX 75034 (the
“Distributor”). This Amendment is effective as of November 7, 2007 (the
“Effective Date”).
Recitals
     WHEREAS, TMC and Distributor are parties to the Amended and Restated
Distribution Agreement, effective as of February 28, 2007 (the “Agreement”),
under which Distributor distributes TMC’s product ANGIOMAX® (bivalirudin); and
     WHEREAS, the parties now desire to amend the Agreement as more fully set
forth herein;
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt of which are hereby acknowledged, the parties agree as follows:
     1. Defined Terms. Capitalized terms that are not defined in this Amendment
shall have the meanings given to them in the Agreement.
     2. Schedule C. Schedule C to the Agreement is hereby deleted and replaced
in its entirety with the attached revised Schedule C.
     3. Schedule D. Schedule D to the Agreement is hereby deleted and replaced
in its entirety with the attached revised Schedule D.
     4. Effect of Amendment. Except as expressly provided in this Amendment, the
Agreement will continue in full force according to its terms. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
Effective Date.

              The Medicines Company   Integrated Commercialization Solutions,
Inc.
 
           
By:
  /s/ John Kelley   By:   /s/ David Cheetham
Name:
  John Kelley   Name:   David Cheetham
Title:
  President; C.O.O.   Title:   President

 



--------------------------------------------------------------------------------



 



REVISED SCHEDULE C
Data Transfer and Reporting
Crystal Reports:
Daily Inventory Report
Daily Inventory Summary Report
Daily Sales Report
Daily Sales Summary Report
867 Collection and Report Conversion (up to 5 Wholesalers)
FTP Reports
Weekly Chargeback Reports
Daily Sales and Returns Report
Weekly Service Level Report

  1.   Orders Received     2.   Packages Shipped

2



--------------------------------------------------------------------------------



 



REVISED SCHEDULE D

Services       Fee

A.   Development Fees (previously paid)   B.   Customer Service and Distribution

         
Monthly Management Fee 
      Percentage of WAC
        (see chart below)

  •   Warehousing Management and Inventory Administration     •   Customer
Service / Order Entry     •   Distribution Services     •   Invoicing and
Accounts Receivable Management     •   Direct Account Set Up     •   Information
Technology

              Drop Ship and Direct Hospital     Distribution Model   Shipment
Channel   Wholesaler Stocking
Percentage of WAC Applied to Gross Sales
  [**]%   [**]%

 
**   Direct to Hospital Fee


  $[**]/shipment
additional fee

C.   Contract Pricing (provided in Section 5.4)       TMC will reimburse
Distributor monthly for any contract sales administered as a direct price
(anything less than current WAC of the product) at time of sale. Reimbursement
amount to Distributor is current WAC at time of contract sale minus contract
price.       Any direct pricing will be provided by TMC to Distributor.   D.  
Guaranteed Amount       As additional consideration for the services and
obligations of Distributor under this Agreement, TMC guarantees that in each
twelve month period (or portion thereof) during the term of this Agreement,
beginning on October 1, 2007, Distributor will earn, in addition to the Monthly
Management Fee, an amount equal to the greater of (A) [**] multiplied by
Distributor’s Product sales for the applicable twelve month period (or portion
thereof), measured at then current WAC (the “Guaranteed Amount”), and (B) [**];
provided that (i) for the sole purpose of calculating the Guaranteed Amount, WAC
shall be no less than the WAC in effect on the Effective Date, and (ii) the
Incremental Margin shall not include any margin associated with special programs
or Product inventory supplied to Distributor at a discount that is passed to the
Distributor’s customers. In the event that the Incremental Margin is less the
Guaranteed Amount for the applicable twelve month period (or portion thereof),
Distributor will invoice TMC for the amount of the deficiency within 30 days
following the end of such period, and TMC shall pay the invoiced deficiency to
Distributor within 30 days after the date of the invoice. The Guaranteed Amount
shall be renegotiated on an annual basis, effective October 1, 2008.

3



--------------------------------------------------------------------------------



 



     Examples of calculation of the Guaranteed Amount:
          [**]

4